Case 2:18-cv-01582-CKJ Document 40-19 Filed 11/27/19 Page 1 of 5




           EXHIBIT S
                      Case 2:18-cv-01582-CKJ Document 40-19 Filed 11/27/19 Page 2 of 5

-o: Jessica Pitre-Williams       Page 27 of 112                             2019-03-29 20:25:33 (GMT)                                                     12068589206 From: Reid Steil



               Jul. 12.       2017      2:50PM             PS2100 HMC HR                                                                        No. 4955          P.    1




              DON            TER                                    HARDORVIEW MEDICAL CENTER
             325 91A Ave., Box 359715
             Seattle, WA 9844


                                                             Facsimile Cover Sheet
               To:                         . M. Reid Stall LMi-IC                            From:                 Kim Francis
               Recievars
               Organization:            Reid Steil Counseling                               Phone:                 206-744-9229

               RE:                      Marthltde Brzyc)d                                    Fax:                  206-744-9955

               Fax:                     206-858-9206                                         Email:                klmfran uw.edu

               Date:                    July 12, 2017                                        Pages:                4 inctuding cover

               r.


              We received the disebillyt accommodation paperwor for your patient Mettle Brzycki (our employee) Indicating she has restrictions
              including 'portent has the ability to meet psychological demands of the job as described by the patient -No' and recomending a
               continuous leave of absence beginning with her scheduled shift on Monday 7/17/17. Ms. Brzycki is scheduled towork on Friday
              7/14/17 and has expressed a desire to wrap up patient care items on this date prior to the extended medical leave. Howevrr, based
               on the restriction above we would like you to clarify that she is released to perfom the following duties.

              M. Iiirryckl saw 6 patients on 7/11/17 so on Friday she will need to complete all documentation on those 6 patients and close the
              charts. This would include utilizing her template to complete H&P's, plans of care, education, med lists and any other care that was
              discussed or performed at the time of the visit, In addition to this she may need to email Dr Tirschwell (her colleague) any
              outstanding medical concerns for those patients that need to be followed upon. She will need to copy the Program Manager on
              those emails regarding patients so she can ensure the patients get the follow up care they need. Also any outstanding work will need
              to be communicated to the Program Manager (email is fine) so the department can ensure completion.

                     Ms, Brzycki can perform this work without restrictions.              \A/                                                              /t1 "WC               7/V/7
               If Ms. erzyckl cannot perform this work, but could with tiCcommodatons, please describe the accommodatons recommended.




               Once this information Is complete it can be faxed back to me at the number above, and please feel free to call me if you have any
               additional questions. Thank you.

               Thank you.

               sincerely,

                                                                                                                                                                            Buell Realtime Reporting
               Kim Francis                                                                                                                                                       206-2879066
               HR Leave Specialist

               IMPORTANT WAY0190: Thir faogrntitt kt a conneermini communication end Is trummitted for the aitclualvu use or the pencil or amity To which it Ifaddressed. tf you
               are not the Intended redolent yOu Sra hereby notified that any disclosure, oopyine Of dirtribution of this Inform/Jeer' is STRICTLY prohibited- If you have received this
               facsimile communication In error, proem notify U3 Imrnediatehi by telophono and mall the communication to us at our address printed in the top hand corner of 0111
               toms or destroy this facalmtle.




     Received Time -Mar. 29.                 2019        2:03PM No, 3312

                                                                                CONFIDENTIAL                                                                                         MB -001811
                Case 2:18-cv-01582-CKJ Document 40-19 Filed 11/27/19 Page 3 of 5

Jessica Pitre-Williams     Page 28 of 112                                     2019-03-29 20:25:33 (GMT)                                                  12068589206 From: Reid Steil


               Jul. 12.    2017     2:50PM              P32100 HMO HR                                                                       No. 4955        P.   2




           UNIVERSITY 0FINAertINGTON I Human Resources I CreateySerices Cake

           HEALTH CARE PROVIDER STATEMENT
           Disability Accommodation


                                                                     Ef',1PLOYEE COMPLETES THIS SECTION
             Kane

                          R2 cA';                           MARTI/1 14E
                                                                                                        (141)

                                                                                                                -----Mti e &nix.
                                                                                                                Wuk Enid                    Work Phone
                                                                                                                                                       e
                    'Wiese rglitc bith Iv Ex..)
            Work WIT -We (dew/hours)
                                                                                                                NievitgoivA ow- 7vy-z3:k
             Pil-41) rli°
             Moe of liselh Coe Prowler
                                       M,1;_kv,
                                        ,  ,
                                                F goers elik.,".7..1,ei.1_ .,fiv_i_ii_ ,,,p.6,-/I°y3!
                                                                 Paws NoiDete dant                                                          Healthcare Reeds's Res*

               Rai)) STe LC_
            1 hereby authorize the above -named health care provider to complete this form and disclose to the University of Washington and
                                                                                                                                            a. 4,57, sa3g
           its authorized representatives the following information related to my health care: the dlegnosis(es) of relevant conditions,
           treatment plan(s), my ability to perform my work, recommendations, history, reports and correspondence.
           I Understand that it may be necessary for the University reereeentailvesto sham this infosnetton for purposes relatad to
           accommodation of a disability. I authorize the University to share this information among appropriate staff and authorized
           representatives to the extent necessary to determine whether accommodation is necessary and to administer the
           accommodation process. I understand that the information in my health record may Include Information relating to sexually
           transmitted disease, acquired Immunodeficiency syndrome (AIDS), or human immunodeficiency virus (HIV). My health record
           may also inolude information about behavioral or mental health services, and treatment for alcohol and drug abuse.
           Once disclosed, the law does not always moire the recipient of my Information to maintain the confidentiality of my health care
           information. I understand. that I have the following dots: a) to Inspect or receive a copy of my protected health Information, b) to
           WOO a copy of this signed authorization, and c) to refuse to sign this authorization. I understand that information obtained
           under this release is a confidential medical record and is maintained separate from my personnel file. Ilds authorization Is valid
           for 50 days after the date of my signature below. However, I understand that ! may revoke this consent, in writing, et any time
           except to the todent that action has already been taken based on the original authorization. I also understand that the above -
           named health care provider will not condition treatment or payment based on receipt of this signed authorization.

           I hereby authorize my health care provider to discuss directly with University repISSantatiVali any medicaumantal health
           Information relevant to my accommodation request.
           By signing this page, I acknowledge that I have read and agree to the terms described above. (NOTE TO EMPLOYEE): If you do
           not provide a . r.     --nfor your                ,   .   care providerto discuss the medical/mental health information relevant to your
           acconunociadon -            .    ,   --...,:). of yo           mom         ,... request may be delayed:


           Employee's Venabse     J.
                                                                      -.44leriiL                                                 Date                icl P -Of
           fro Employed:DO NOT RI2 fURN 'I H(i ht)I,IN1 10 , DUI), LH PAA I MEN I SUPERVISOR)

           Return al completed employee end heath see provider .              I   ,   .   of this farm to the designated UW Humes Resources office or the Disebillty %Mose
           °Pte.
                                                                                                                                                                             .
                                                                                                DISABILITY SERVICES OFFICE                        ffform Is foxed, pima
                                                 REceNED
                                                                                                206485-734 (fax) 206643-$450 (r)                  be sure bp seed a hard
                                                                      o-:                       MO NE Campus Parkway (Condon Hall)                copy by mail, too.
                                                 ,131   1            0"                         Sox WSW
                                                     --
                                                            ."


                                                 -                                             Seattle, WM*10842031
                                                                            .-rile
                                           .fil,c8vos




         Revised 06/25/2012                                      Health Care Provider Certification Form                                         Page 1 of 5
 Received Time Mar. 29.                2019          2..03PM No. 3312

                                                                                          CONFIDENTIAL                                                                           MB -001812
                        Case 2:18-cv-01582-CKJ Document 40-19 Filed 11/27/19 Page 4 of 5

'o:., Jessica Pitre-Williams           Page 29 of 112                                2019-03-29 20:25:33 (GMT)                                                               12068589206 From: Reid Steil


                         Jul.12.         2017      2:50PM             PS2100 HMC HR                                                                                No.4955       P.     3



                       o tilt: Check all pats to bs completed bgthe Health Care Pm                                           MR Consultant


                                                                  ; lEALTI-; CARE;. PROVIDER COMPLETES THIS SECTION

                       Your patient Is requesting an accommodation regarding her/his employment, The information you provide is critical to our
                       ability to determine the appropriate services and/or accommodations, if any, for this employee. Please be thorough In your
                       evaluation as you complete the attached Sections as it will he us assist your patient Your timely completion of this form Is
                       essential to our ability to respond to your patient's accommodation request
                   Pleat* complete Panel, II, Of and any additional sections checked below. If you fax the completed form, please send the originl
                   herd copy by mall to the adages designated at the bottom of page one.

                   The Genetic Information NonclifecnInathet Act of 2008 (GINA) prohibits employers end other entities covered by GINA Title II from
                   requesting or requiring genetic information of an individual or family manber of the talhedual, except as specifically allowed by this law. To
                   comply with this law, we are aidng that you not provide any genedc Information when responding to this request for medical Infomsatton.
                   'Genetic Information' as defined by GINA, includes an bulivIduars family medical history, the results of an Individual's or family members
                   genetic tests, the fact that an Individual or an Imlividears family member sought or reeeivel genetic swims, and genetic information of a
                   fetus Girded by an Intro/kW or an indh4duars family member or an embryo lawfully held by en indMdual or family member receiving
                   assisthe (productive SWIMS.
                            I. Evaluation Summary (Page 2)                                            is V. CognitivelPsychologicat Capacities Evaluatlat (Page 4)
                   NIL Health Care Provider Signature (Page 2)                                        RI V1- Other Restrictions & Effects of Medication (Pegs 4)
                   El lg. Ability to Work Summery (Page 2)                                            Is VU. Disability ParldnerTnetsportatien Evaluation (Paso 5)
                   giV. Physical Capacities Evaluation (Page 3)

                       I. EVALIATIONSUMMARY.
                  Thent Oregnosis(es)                                              Describe Related FenclionsTUndtallon(6);                                Temp.     Onset Duration of Insimad for
                                                                                                                                                           Perm?              Ode wale?

                  .E1132.2 APT; Pf5. 141/4FIK ALL                          ov_g Niengivi 4y.r.ctu060
                                                                                               ftL.Stv!..8
                                                                                                                                                          T4   .    ctvog-5 MO
                  C1144142:F51)'
                                                                                               JUL 1.$        MI
                                                                                    sir HUMAN RESOURCES
                   is this condition the result of an orpereqoh illness or Mlury?                        Yee 0 No
                                                                                                                                          .          ..                                     .
                   '    U. SIGNATURE OF HEALTH CARE PROVIDER .                                   '.




                  /IFINpreargcrellv                                                                             IgrarZ/1 1100:I fftli"tlir'
                  14535'           pa                   D    ,
                                                            .f
                                                                 sd   r
                                                                      1207,-. ggiaa                                                    tN,4
                                                                                                                                      - Phone   Na                   le7
                   wl .                                                                   7'1 2'17___
                   Health        N4afi
                                sie           Slanatme                                                 Date                           2o' -16.73°3E?                 I 746' 49; 9Z°
                   : Mi. AWAY l'O WORK SUMMARY                                             .                                  '   '                                   .



                   Plena Obeli liPPANdete bac
                   My assessmem         le toed on fterect met 0 Witten Job Mahe* I: WrittenJobDesolotore. ti4olt as deeocbed eythe empfeyee
                        A. Mese ashy one ot the knowing:
                             0 The employeelpaberd CAN new perform all Ms Mee 011ie CURRENT lob: (IF CHECKED, STOP HERE, SIGN AND RETURN FORM)
                             o The emrloyeeMadent CAN now perronn ea the duties or the COMM' fob wan promo modifications. (Complete Sedan B)
                             U The emittoyeetpeeent CAN return to this lob alter smeltery necessary Neve. (Complete Section 04, or
                             0 The employee/patent CANNOT, and will not he able to preform the essential duties of tho current position even atter a Novo of 6 menthe,and
                             CANNOT werk et least 50% Me In another jetc (iF CHECKED, STOP HERE, OW AND RETURN NE FORM)
                             0 Its employee/anent will not be able to perform the                        clutiont   or the current position within the rota a moths, Newt now wort el
                             least lite6 erne in tUtaliwpb. Stele maximum petters                          (Coto Sect 1v, page 3 end Sect. V, page 4 (es emaciate)).

                        IL     I recommend a °Temporary or er,Pormasont modes:atm                       Ma eroptoyerfe lob Mel I have determined to be medically necessary (ta, work
                               schedule, lifers predicated relent to work. etc.)

                 - --          Wet on Of poposed modscatforg teem: (                   '11        I        to: (mintdiPty)             ''''
                       C.      I recammend a Milted wove creams from: Ommt.                    ©/                        .                                                                      .
                               Erratioyeematleit wee be able to !slum to work on: (mroladIyy)                        -        thl

                 Revised 06/25/2012                                       Health Care Provider Certification Form                                                         Page 2 of 5

     Received Time Mar. 29.                        2019          2:03PM No. 3312

                                                                                         CONFIDENTIAL                                                                                                MB -001813
                   Case 2:18-cv-01582-CKJ Document 40-19 Filed 11/27/19 Page 5 of 5

"a; Jessica Pitre-Wlillams       Page 30 of 112                        2019-03-29 20:25:33 (GMT)                                                     12068589206 From: Reid Stell


                  Jul. 12.     2017      2:51PM         P82100 HMC HR                                                                  No.4955            P.       4


               -War4ONMVE/PSYCHOLOGICAL CAPACITIE8 'EVALUATION                                       :'...: . '
                 Patient Name                ta                          Wit%                                     MI
                                                                                                                                         ...


                                   15-z./cki                         i1aFr4ittte                                               .

                Statement Of psychologicaltogniftditenosiges), (Include the                   diagnosis):
                                                                                       f COO
               Ci4        .66,fi) tiAceACAoti/ 44AG 51(5 - fL32 A17. Dias                                                      41/14(
                How o        Is patient receiving treatment from you anciki another health oars provider far this condition?

                2/ Mid.
                  Health Care Provider: Please Identify functional limitations of diagnesKee):
                  Patent has the ability to meet the Mild* demands of the job as .                in the cognidm Jab anal* or lob                              Kes 0 No
                  description, (seed one) 0 Cognitive Job Analysis 0 Job           on                is dogma:ad by employee

                  Patient has the ability to meet the psychological demands of the Job as d-_tecaled by the cognitive jab analysis or job                      13 Yes        iro
                  description. Gone) J] Cognitive Job Analysis 0 Job Description "Mob es described by employee
                  Patient has the ability to inUI5tesk without MS of efficiency Or accuracy. This inchtdels the ability to Redone multiple                     0 Yes Ole
                  dudes from multiple sources.
                                                                                                                                   ,
                  Patient has ability to work and sustain attention with distracters enters Interruptions.                                                     CI Yes AiNo

                  Patient is able to interact appropriately with a variety of individuals inducting o.starnersicaents.                                         titres 0 No
                  Patient is able to deal with people under adverse drcumstances.                                                                              .0 Yes

                  Meat has the stay to work as en integral pail of a team. tncludes ability to maintain workplace relationships.                               1Yea        I:I No

                  Patent Is able to maintain regular attendance and be punctual.                                                                               *es D No
                  Patient Is able to understand, remember and fallow verbal and written instructions                     Simple instructions                   Iles 0 No
                                                                                                                         Detailed Instruction                          Yes 0 No
                  Patient is able to complete assigned teaks with minimal or no supervision.
                                                                                                            titCEPP:C
                                                                                                               ig
                                                                                                                                                               Wee 0 No
                  Pedant is able to exercise indeeendentledgmentend make decisions.                         JUL i I ?V                                         gYes 0 He
                  Merit is able to perform under stress Wier in emergencies.                       1----------imcHokiralsouRces                                gtetat 0 No

                  Patient is able to perform in situations requiring speed, deadlines, or producevey Quotas.                                                   Vies 0 No
                  Chuff y or add eny additional intonnation here: CK VOA                      ABV :172 'Eg AI ' 64i ,                                              '

                 wa pegs Ar -00/KitsTV i                                  ; Lir                li vi$cleylifriitnoiti,,NA
                                                                                                                                                 ,


               wienwmich -igti                       3i -oil 0 :,5 flotwr                           , 4450714 1442.14 pVI ' d PI CAI': 4i
                  VI. OTHER RUTRJOYIONS & EFFECTS OFMillibAYION                                                                                                .


                  It there ere Other restrictions xou have not described above,          describe heft
                <( WOUI,D BE AP. wir? WORK iti"                                                      tA t-1, Re i L-1/1(
                     AnticipaS4 duratio          est) Wq1A-411.0    _n
                f;crpriti6.9 et i6111ft 'Vdp/51-tf..                                                                                                  .
                      Are these restriction radically nacessairgYes ci No
                Is patient QOM* prescribed mediation that would Impair ebility to operate machinery, be puncnial, or maintain regular attendance?
                0 Yee
                if Yes,          explain, Including the expected duration that employee will be prescribed this (era similar) medication:




              Revised 06/25/2012                             Health Care Provider Certification Form                                           Page 4 of IS

     Received Time Mar. 29.                2019       2:03PM No, 3312

                                                                            CONFIDENTIAL                                                                                            MB -001814
